STATE OF MICHIGAN

                                   SUPREME COURT



PATRICK MCCARTHY,
         Plaintiff-Appellant,

v                                                        SC: 142461-2
                                                         COA: 300159-300160
EDWARD SOSNICK, ET AL,                                   Oakland CC: 2008-094425-NO;
        Defendants-Appellees.                                  2008-089426-NO

________________________________


         STATEMENTS OF THE JUSTICES DENYING THE MOTION FOR
                         DISQUALIFICATION

                                    September 16, 2011


       YOUNG, C.J. Plaintiff has come to regard disqualification motions as a weapon of
choice when he fails to obtain the judicial outcome he wants. He has unsuccessfully
moved multiple times for my removal and that of other members of this and other courts.
As is this one, all of plaintiff’s previous disqualification motions were without legal merit
or factual support and, in a word, frivolous.

       On this occasion, plaintiff has moved for my disqualification, along with the
disqualification of my other six colleagues on the Court and the retroactive
disqualification of a former colleague. He claims (again without support) that all of us
are personally biased against him. Plaintiff also claims that I am personally biased for the
Department of Human Services, a state agency that is not even a party in this case, and
that my participation in this case raises an appearance of impropriety.

       Any claim that I am personally biased against plaintiff or for the DHS is
categorically untrue and wholly without basis in fact. Any claim that my participation in
this case raises an appearance of impropriety is also categorically untrue and wholly
without basis in fact. Therefore, I deny plaintiff’s motion for my disqualification.

      CAVANAGH, J. denies the motion for disqualification for the reasons stated in this
Court’s order of January 13, 2011 in McCarthy v Sosnick, et al, Nos 141439-40.

        MARILYN KELLY, J. Plaintiff has moved for my disqualification. Plaintiff has
failed to substantiate any basis for my recusal. Because I have no actual bias and there is
no appearance of impropriety, nor do any other grounds exist for my disqualification, I
deny plaintiff’s motion.

       MARKMAN, J. Plaintiff has moved for my disqualification, along with that of all
other justices on the Court and even one former justice. Plaintiff has failed to
substantiate any basis for my recusal in this case. Because I have no actual bias and there
is no appearance of impropriety, and because no other grounds exist in support of my
disqualification, I deny plaintiff’s motion to disqualify me.

       HATHAWAY, J. Plaintiff has moved for my disqualification. However, plaintiff
has failed to substantiate any basis for my recusal. Because I have no actual bias and
there is no appearance of impropriety, nor do any other grounds exist supporting my
disqualification, I deny plaintiff’s motion.

        MARY BETH KELLY, J. Plaintiff has moved for my disqualification. Plaintiff has
failed to substantiate any basis for my recusal. Because I have no actual bias and there is
no appearance of impropriety, nor do any other grounds exist for my disqualification, I
deny plaintiff’s motion.

        ZAHRA, J. Plaintiff has moved for my disqualification, along with that of all other
justices on the Court and one former justice who would not, under any procedural
circumstance, be in a position to rule on plaintiff's case. Plaintiff has failed to
substantiate any basis for my recusal. Because I have no actual bias and there is no
appearance of impropriety, nor do any other grounds exist for my disqualification, I deny
plaintiff’s motion.




                                            2